Citation Nr: 0725754	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  07-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1945 to 
January 1947 and from August 1947 to April 1950.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the St. 
Petersburg, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Competent evidence has not been presented attributing 
bilateral hearing loss disability to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant must be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2005 essentially complied with statutory notice 
requirements as outlined above.  However, notice of the 
disability rating and effective date elements was not 
provided until March 2006 after the initial adverse 
determination.  This timing error is non-prejudicial to the 
appellant because subsequent process was provided in the 
September 2006 Statement of the Case.  Furthermore, the Board 
notes that, as the weight of the evidence is against his 
claim, matters concerning the disability rating and effective 
date are rendered moot.  Also, as the benefit sought could 
not be awarded even had there been no timing defect, the 
appellant is not prejudiced by a decision in this case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and non-VA medical records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded the opportunity to appear for a 
hearing.  The appellant exercised this right and provided 
sworn testimony before the undersigned in April 2007.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Sensorineural hearing loss shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Initially, the Board notes that the appellant served during 
and following World War II in the U.S. Navy aboard various 
naval vessels.  He claims that his bilateral hearing loss is 
due to noise exposure from working aboard the ships, 
including gunfire.  Form DD-214 shows that the appellant was 
awarded the American Area Campaign Medal and the World War II 
Victory Medal.  Therefore, the Board finds that the 
provisions of 38 U.S.C.A. § 1154(b) are for application and 
will accept the appellant's claim that he was exposed to loud 
noise while in service.

Service physical examinations, including report of separation 
examination dated 1947 and report of separation examination 
undated (presumably 1950), reflect that the appellant had 
normal hearing at 15/15 bilaterally (whisper and spoken 
voice).  His ears were described as normal.

A private audiological graph dated June 2005 reflects hearing 
loss at the 1000 Hertz and above frequencies.  A VA 
audiological consultation report dated June 2005 reflects 
that the appellant as seen for complaints of gradual hearing 
loss.  By history, he was exposed to gunfire in the Navy.  
Audiometric findings showed, on the right, normal hearing 
though 500 Hertz sloping to a mild to profound sensorineural 
hearing loss.  On the left, there was normal hearing though 
1500 Hertz sloping to a mild to profound sensorineural 
hearing loss.  Speech recognition was consistent with pure 
tone averages, described as good for the right and excellent 
for the left.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for bilateral hearing loss disability.  
The Court has held that in order to establish service 
connection, there must be evidence of both an in- service 
disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The appellant has alleged that his hearing loss disability is 
a consequence of noise exposure while in service.  As noted 
above, the Board accepts that the appellant was exposed to 
noise during service.  However, there is no competent 
evidence of a nexus between the appellant's service and any 
currently shown hearing loss disability.

A hearing loss disability is not shown in service.  The 
appellant's hearing was normal at separation in 1947 and 
1950.  Additionally, hearing loss disability is not shown 
within the initial post separation year.  The first 
documented evidence of record showing hearing loss is on 
report of VA audiological consultation dated June 2005, more 
than 50 years after separation from service.

Sworn testimony from the appellant in April 2007 reflects 
that he noticed hearing loss soon after service discharge, 
around 1951.  The appellant is competent to report his 
symptoms and his testimony is credible.  However, this has 
less probative weight in light of the absence of any record 
of complaints, findings, treatment, or diagnosis of bilateral 
hearing loss from 1950 to 2005.  Accordingly, in weighing the 
evidence, the Board concludes that the preponderance of the 
evidence is against a finding of continuity of symptomatology 
following service discharge.  The Board also notes that the 
lay testimony reflects a post-service origin rather than an 
in-service origin.  Furthermore, lay testimony cannot 
establish impairment to a degree of 10 percent or more as 
that would require specialized testing.

In sum, bilateral hearing loss disability was not manifest 
during service or for many years thereafter, and competent 
evidence has not been presented attributing any currently 
shown hearing loss disability to service.  While the 
appellant is competent to report his symptoms of hearing 
loss, he is not competent to provide a medical opinion as to 
the etiology of any currently shown hearing disability.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  

Accordingly, the claim for bilateral hearing loss disability 
is denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ORDER

Service connection for hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


